We disclaim any intention to approve anything said in the Bozeman Case by this court or the Court of Appeals except the stated conclusion that the tax then under consideration violated no provision of the Constitution. Nor did we do more than this in the original opinion in this case. We refrained to what extent we could from any discussion of the argument of the opinions in those cases. We intended to pay no left-handed (as brief suggests) compliments to the framers of section 221 of the Constitution. Nevertheless, we are willing now to say that the section in question appears to have been framed with a view to the form of statutes in the cases to which it is applicable — the form which previous enactments had taken when they levied a license tax for the use of the state and denied the right of municipalities to levy a similar tax for their use. However, when the section in question regulated form, it had effect upon substance and that effect was that, if the Legislature would levy a privilege or license tax for the use of the state, it must permit counties or municipalities (so to speak of cities and towns), one or both, to levy a similar tax. With the wisdom of the section we are not concerned. But we feel constrained to say that it has the meaning we have assigned to it or it means nothing. We cannot well be expected to say that the section means nothing.